DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 8/23/2021 is acknowledged on 2/23/2022.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Drawings
The drawings provided on 2/23//2022 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chain assembly” as recited in claim 7; the “rubber grip at the head end of the club” as recited in claim 15; the “clamp” as recited in claim 16; and “a cleat” as recited in claim 27 must be shown or the feature(s) canceled from the claim(s).  The line quality of the figures provided is also poor. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 discloses the expression “first and second arm mounts is shortens” and this statement objected since it has a grammar issue. It will need to be corrected and the following will be one way to correct it: - - first and second arm mounts shortens - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-12, 14-18, 24, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the expression  “the portion” in line 9 lacks antecedent basis.
Regarding claim 12, the structure being claimed is not clear. Do you mean to say “wherein the golf club mount includes an eye or eyelet to facilitate in connecting the flexible link to the golf club mount”? For purpose of examination, examiner is assuming the claim to be interpreted as such.
Regarding claim 14, the structure being claimed is not clear. Do you mean “wherein the golf club mount includes a penetrating element to facilitate penetration of the penetrating element into the handle end of the club”? For purpose of examination, examiner is assuming the claim to be interpreted as such.
Regarding claim 26, the expressions “the wrists” and “the portion in line 8 lack antecedent basis. The expression “alone one of the arms” is not clear. Do you meant to say - - along one of the arms - -? It is not clear if “the arm” disclosed in line 9 is referring to the first arm or the second arm.

An effort have been made to identify all indefinite language with the pending claims. As pointed out in the first office action of 8/23/2021, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The expression “cocking the wrists to increase tension in the portion of the flexible link extending along the arm”
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blevins (US Patent No. 5,816,952).
Regarding claims 1 and 17, Blevins discloses a swing trainer (100) comprising a first (102) and second arm (110) mount configured to mount to a player’s arms at an intermediate position along the arms (as shown in Figure 1, first and second mounts are placed at an intermediate position of the arms), wherein at least one of the first and second arm mounts including an eye or a hook for slidably connecting a flexible link (115); a mount (124) configured to connect, a flexible link extending between the golf club mount and through at least the eye or hook on the first or second mounts, to the other of the first or second mounts (114); such that the portion of the flexible link between the first and second arm mounts is shortens when the player’s wrist cocks during a swing of a stroke, to inhibit splaying of the elbows of the player during the stroke. Regarding the intended use of recitation of the claim, the examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that a recitation of a new intended use (the intended use recitation of the instant claim, the device being a swing trainer, attaching the flexible link to a golf club such that the portion of the flexible link between the first and second arm mounts shortens when the player’s wrist cocks during a swing of a stroke, to inhibit splaying of the elbows of the player during the stroke) product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). In this case, the examiner is giving the broadest reasonable interpretation of the claim as set for the in MPEP 904.01(a). The examiner as discussed above notes that apparatus claim must be structurally distinguishable from the prior art. SEE MPEP 2114. 
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. It should also be noted that the golf club and the golf club handle are not positively recited. The hook at the end of the flexible link (14) is considered as being capable of being attached to a golf club handle if one wishes to do so.
The reference does not explicitly disclose if the hook element (124) is detachably attached to the disc element (122). It appears that the hook element and the disc are integral elements. The reference in column 5 lines 9-15 discloses that various changes in the form of the device could be applied. It would be obvious to one of ordinary skill in the art before the effective filing to make the hook element (124) of Blevins to be removably attachable to the disc since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. If the hook element (124) is made attachable and detachable, the device of Blevins will be capable of being used as a swing trainer in a golf training by attaching the hook element (124) to a golf club handle if one wishes to use the device in golf training.

Regarding claim 8, element (114) is considered as a strap or a rope.
Regarding claim 10, element (124) is considered as an anchor.
Regarding claim 12, since element (124) is a hook, the hook portion is considered as an eye or eyelet.
Regarding claim 18, column 3 lines 23-36 disclose that the cuffs (102, 110) have VELCRO at the ends of the cuffs and this indicates that the cuffs are adjustable as recited.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Ahn (US Patent Application Publication No. 2015/0335975).
Blevins discloses the link as being a resilient member (see claim 1 of Blevins) but the reference does not explicitly state if the link is elastic. The use of elastic link in a swing training is not a new concept and Ahn is one example of reference that teaches this (see element 6). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute link means (114) of Blevins with an elastic link means (6) as taught by Ahn to use a known alternative linking means.

Claims 7, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Boyer et al. (US Patent No. 9,802,095).
Regarding claim 7, Blevins discloses a link but the reference does not explicitly state if the link could include a chain assembly. The use of a chain assembly in a link in a swing training device is not a new concept and Boyer is one example of reference that teaches this (see elements 111 and 112). It would have been obvious to one of ordinary skill in the art before the effective filing to include in link means (114) of Blevins with a chain assembly portion (111,112) as taught by Boyer to use a known alternative linking means.
Regarding claim 24, both element 120 and 130 in the Boyer reference disclose the use of length adjusting components. It would have been obvious to one of ordinary skill in the art before the effective filing to add a length adjusting capability to the link of Blevins so that the device could easily be adjusted in length to accommodate the use of the device by both small children and adults as needed.
Regarding claim 25, Boyer discloses rotatable element that can be considered as a clutch that can rotate on the link to release and lock (see all elements including 143,144,148, 155 in Figure 5).
Regarding claim 27, spick elements on top surface of element 141 as shown in Figure 5 are considered as a cleat.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Czaja (US Patent Application Publication No. 2002/0061786).
Blevins does not disclose if he golf club mount could include an articulating joint and a clamp. The use of a clamp and articulating joint in a swing training is not a new concept and Czaja is one example of reference that teaches this concept (see articulating joint (28) and clamp element (30)  as shown in Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing to provide Blevins with articulating joint and a clamp as alternative known connecting means.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Wang (US Patent Application Publication No. 2006/0150459).
Blevins does not explicitly disclose if the club mount have a penetrating element and/or penetrating element that includes a screw element. However having a hook element as a penetrating element that includes a screw is not a new concept and Wang is one example of reference that teaches such type of structure (see element 404 as shown in Figure 4-5). It would have been obvious to one of ordinary skill in the art before the effective filling to modify the Blevins device with a removable hook element that includes a screw so that the device could easily be attached and detached to differently sized disk elements to allow different age groups with different hand sizes.


Allowable Subject Matter
Claim 26 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 112(a) set forth in this Office action.



Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, 8, 10-12, 14-18 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711